Appellate Docket Number: 141 5-OO643-CV

Appellate Case Style:         Christus Gulf Coast dlb/aChristus St, John Hospital
                        Vs.
                              AllsoiiDayidson, EtA1

Companion Case No.:




Amended/corrected statement:                         DOCKET1NG STATEMENT (Civil)
                                               Appellate Court: 14th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

1. Appellant                                                                11. Appellant Attorney(s)
fl   Person      Organization (choose one)                                          Lead Attorney
Organization Name: Christus St John Hospital                                First Name:        LaVeme
First Name:                                                                 Middle Name:
Middle Name:                                                                Last Name:         Chang
Last Name:                                                                  Suffix:
Suffix:                                                                     Law firm Name: Cardwdll & Chang, PLLC
Pro Se:   Q                                                                 Address 1:         511 LovettBlvcL
                                                                            Address 2:
                                                                            City:              ifouston
                                                                            State:     Texas                        Zip+4:   7700
                                                                            Telephone:         (71)222-6025              ext.
                                                                            Fax:       (713) 222-093S
                                                                            Email:     changcardwel1cbang.com
                                                                            SBN:       00783819

ilL Appellee                                                                IV. Appellce Attorney(s)
j Person       fl Organization (choose one)                                         Lead Attorney
                                                                            First Name:        K A “Ttcy”
First Name:      Allton                                                     Middle Name:
Middle Name:                                                                Last Name:         Apff1
Last Name:       Davidson                                                   Suffix:
Suffix:                                                                     Law Firm Name: ApifelLaw Firm
Pro Se:   Q                                                                 Address 1:         1406-C West lylahi
                                                                            Address 2:
                                                                            City:              LeagueCity
                                                                            State:     Texas                        Zip+4:      77573
                                                                            Telephone:         (281) 33278O0             ext.
                                                                            Fax:        (281) 332-7887
                                                                            Email:     treyapffellaw.cont
                                                                            SBN:       01278010
                                                                 Page 1 ot8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Professional Malpractice

Date order or judgment signed: Juiy 13 2015                              Type ofjudgment:     Dismissal
Date notice of appeal filed in trial court: July 21,2015
If mailed to the trial court clerk, also give the date mailed: July21, 2015
Interlocutory appeal of appealable order:         Yes      fl No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 2$):


Accelerated appeal (See TRAP 28):            E Yes fl No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):            flYes JNo

Permissive? (See TRAP 28.3):                  fl Yes        No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                        fl   Yes    E No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           fl Yes     No

If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?                   Yes No
Judgment or order disposes of all parties and issues:        El Yes ENo
Appeal from final judgment:                                  [] Yes E No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?      fl   Yes   No

Vf. Actions Extending Time To PerfèctAppe1

Motion for New Trial:                 fl Yes         No              If yes, date filed:
Motion to Modify Judgment:            flYes          No              If yes, date filed:
Request for findings of fact          fl Yes         No              If yes, date filed:
and Conclusions of Law:
                                      flYes          No              If yes, date filed:
Motion to Reinstate:
                                         Yes         No              If yes, date filed:
Motion under TRCP 306a:
Other:                                fl Yes         No
If other, please specify:

VU. Indigency Of Party: (Attack file-stamped copy of affidavit, and extension motion ir ified.)

Affidavit filed in trial court:       fl Yes         No             If yes, date filed:

Contest filed in trial court:         ElYes          No             If yes, date filed:

Date ruling on contest due:

Ruling on contest:     fl Sustained      fl    Overruled            Date of ruling:

                                                                     Page 2 of 8
VIIL Bankruptcy

Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?      fl Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:




IX. Trial Cotirt And Record

Court:     127th JudlciaIDstrct Court                                 Clerk’s Record:
County:                                                               Trial Court Clerk:        District   fl County
Trial Court Docket Number (Cause No.): 201420S12                      Was clerk’s record requested?           Yes fl No

                                                                      If yes, date requested: July 23 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
first Name:       Ii.                                                 Were payment arrangements made with clerk?
Middle Name:      K.                                                                                          EYes No flindigent
Last Name:
                                                                       (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline
Address2:          lOthFIøot
City:              Boustun
State:    Txas                         Zip +4: 77002
Telephone:     (713) 368-6161            ext.
Fax:
Email:



Reporter’s or Recorder’s Record:

Is there a reporter’s record?           fl Yes    No
Was reporter’s record requested?        fl Yes   No

Was there a reporter’s record electronically recorded?   fl Yes      No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? flYes         fl No Ejlndigent




                                                                  Page3of8
fl    Court Reporter                     fl    Court Recorder
EEl   Official                           fl    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:     Texas                      Zip +4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:flYes       E    No       If yes, date filed:

Will file:   fl Yes ] No

XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?    [E]Yes      No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2iid, 4th 5th, 6th, 8th, 9th, 10th, 11th, I2tb 13th,
or 1411 Court of Appefl)
Should this appeal be referred to mediation?
                                                      El Yes           No

If no, please specify:
Has the case been through an ADR procedure?           []Yes            No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          12] Pre-Trial fl Post-Trial   fl   Other
If other, please specify:

Type of case?      Professional MaIpracthe
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
The?laintIffs amended expertreport contafrieagmss insufficiencies and the caeshouIdbave been dismissed.

How was the case disposed of?          j4
Summary of relief granted, including amount of money judgment, and if any, damages awarded. N/A
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page4of8
Attorney’s fees (trial):
Attorney’s fees (appellate):
Other:
If other, please specify:



Will you challenge this Court’s jurisdiction?     fl Yes      No
Does judgment have language that one or more parties “take nothing”?        fl   Yes     No
Does judgment have a Mother Hubbard clause? flYes             No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):    fl   1      2       3   fl 4 fl 5
Please make my answer to the preceding questions known to other parties in this case.                Yes fl No
Can the parties agree on an appellate mediator?   fl Yes E No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                       Fax                      Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII, Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                    Trial Court:

  Style:

     Vs.




                                                               PageS of 8
X1V Pro Bono Program (Complete section if tiling in the 1st, 3rd 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk’s Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? fl Yes     No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services federal Poverty Guidelines?             fl Yes No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http:Haspe.hhs.gov/povertvit)6povertvshttnl.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? fl Yes E No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk’s
Office or on the internet at httpJ/ww cic-pprg. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief use a separate attachment, if necessary).




XV. Signature




Siglttre.ounsel (or pro se party)                                                         Date:            August 11, 2015



Printed Name: LaVerne Chang                                                               State Bar No.:   00783819



Electronic Signature:
    (Optional)




                                                               Page 6 of 8
XVL Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court’s order_____ ent as follows on August 11,2015



Signature      counsel (or prosepar                                      Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:     Q0783819
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party’s attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:        August 1 t 2015
Manner Served: eServed

First Name:         E. A. “Trey

Middle Name:
Last Name:          Apffl
Suffix:
Law Firm Name: ApifelLaw Finn
Address I:          1406-C WstMan
Address 2:
City:               League City
State       Texas                     Zip+4:   77573
 Telephone:         (281) 132-7800    ext.
Fax:        (281) 33%7881
Email:      trey@apfillaW,com
If Attorney, Representing Party’s Name: A1isoi Davisoti, et al
Please enter the following for each person served:




                                                                Page 7 of 8
Date Served:      August11, 2015
Manner Served: eServed

firstName:        Matthew

Middle Name:      B. E.

Last Name:        Hushes
Suffix:                   -




Law Firm Name: Boston & Hughes, PC
Address 1:        8584 Katy Freeway, Suite 310
Address 2:

City:             HoUston
State     Texas                      Zip+4:   77024
 Telephone:       (713)961-1122     ext.
Fax:      (713)9650883
Email:    mhughesbostothughes. corn
If Attorney, Representing Partys Name: Mary MercadoMD & Mary Mercado MD PA
Please enter the following for each person served:

Date Served:
Manner Served:

First Name:
Middle Name:
Last Name:
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State     Texas                      Zip+4:
Telephone:                          ext.
Fax:
Email:
If Attorney, Representing Party’s Name:




                                                      Page8of8